Citation Nr: 0426103	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, diffuse degenerative disc disease and degenerative 
change, with unfavorable ankylosis, currently rated as 50 
percent disabling. 

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, knuckles, ankles, and wrists.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1968 
to June 1971 and from November 1973 to September 1978.

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
entitlement to secondary service connection for a bilateral 
shoulder disability and denied an increased rating for 
chronic low back strain, then rated 10 percent disabling.  

This appeal also arises from a February 2003 RO rating 
decision that denied entitlement to service connection for 
degenerative disc disease of the cervical spine, knuckles, 
ankles, and wrists.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  

In March 2001, the Board remanded the case to the RO for 
additional development. In a December 2001 rating action, the 
RO assigned a 50 percent rating for the low back following 
additional diagnoses and recharacterized it as chronic low 
back strain, diffuse degenerative disc disease and 
degenerative change, with unfavorable ankylosis.  

The appeals for service connection for a bilateral shoulder 
disability and for degenerative disc disease of the cervical 
spine, and disabilities of the knuckles, ankles, and wrists 
on a direct and/or on a secondary service connection basis 
are addressed in the REMAND portion of the decision below.  
These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The service-connected chronic low back strain, diffuse 
degenerative disc disease and degenerative change, with 
unfavorable ankylosis has been is manifested throughout the 
appeal period by unfavorable ankylosis, limitation of motion 
of the lumbar spine in all planes, tenderness in the L3 
paraspinal area, and pain on use.  


CONCLUSION OF LAW

The criteria for a schedular rating higher than 50 percent 
for chronic low back strain, diffuse degenerative disc 
disease and degenerative change, with unfavorable ankylosis, 
are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code, 5003, 5010, 5289 (2003); Diagnostic Code 
5293 (2001, 2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims.  The appellant was 
provided copies of the rating decisions, and a statement of 
the case dated in October 1999 and several supplemental 
statements of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding the 
claims, and the evidence which has been received.  Further, 
in March and June 2001 letters, the RO specifically informed 
the appellant of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The RO has obtained the records identified by 
the appellant The record discloses that VA has met its duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims.  

The Board notes that the March and June 2001 VCAA letters 
were mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the VA has not 
specifically informed the veteran to provide any evidence in 
his possession not previously submitted which is pertinent to 
this claim which is required by38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, the Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

A rebuilt claims folder reflects that early records are 
missing.  August 1983 VA X-rays show degenerative spurring 
and disc space narrowing at L2-3 and L5-S1 with normal 
vertebral alignment.  A November 1983 rating decision 
reflects that service-connected chronic low back strain was 
increased to 10 percent under Diagnostic Code 5295 for 
characteristic pain on motion.  

The veteran underwent a VA orthopedic compensation 
examination in December 1998.  The examiner noted that no 
medical records were available for review.  The veteran 
reported increasing low back pain occasionally radiating to 
the right leg.  He also reported that he worked in an office 
and had to stay home two days in the recent year because of 
back pain and limitation of motion.  The examiner found no 
deformity, muscle spasm, neurological, or postural 
abnormality.  Lumbar spine range of motion was to 75 of the 
normal 90 degrees in forward flexion, backward extension was 
to 25 of the normal 55 degrees.  Lateral flexion was to 30 
degrees bilaterally, normal was to 40.  Rotation was to 30 
degrees bilaterally, normal was to 35.  X-rays showed 
moderate degenerative disc disease throughout the lumbar 
spine.  The sacroiliac joints, hip joints, and pelvis were 
normal.  The diagnosis was low back pain.  

The veteran submitted a private medical examination report 
from the Bone and Joint Center dated in November 1996.  
According to that report, the veteran ran his own home 
brewing company.  He had worse low back pain in the morning 
and occasional right leg pain.  He had to quit tennis and 
racquetball and he felt that his back pain limited his daily 
activity.  He denied weakness in his legs or bowel or bladder 
trouble.  He described the more recent onset of interscapular 
pain, worse in the morning.  He was involved in a motor 
vehicle accident one week prior but had no new symptoms, 
although chronic neck and interscapular pain might have 
increased since then.  

The examining physician found no back muscle spasm or trigger 
point.  There was no pain on percussion or in the sciatic 
notches or over the great trochanters.  Straight leg raising 
test was negative.  Hips were normal and the legs were of 
equal length.  The physician felt that lumbar spine range of 
motion in flexion was only 30 percent of normal but full in 
extension.  Neurological examination was normal, as the lower 
extremities had full strength, no sensory deficit, normal and 
equal deep tendon reflexes in the knees and ankles, and down 
going plantar responses.  X-rays showed severe spondylosis 
throughout the lumbar spine, loss of and slight reversal of 
the normal lumbar lordosis, significant disc collapse at all 
levels of the lumbar spine, and early degenerative scoliosis.  
X-rays also showed mild degenerative changes of the cervical 
spine.  The physician opined that the low back pain was 
undoubtedly related to degenerative disc disease, which was 
possibly military service-related, as it was rather bad for a 
man of the veteran's age. 

In December 2000, a VA physician opined that degenerative 
disease of the low back was causing the low back pain and 
military service may have caused arthritis to set in 
prematurely.  

The veteran received treatment at a VA facility for various 
disorder from 2001 to 2003.  VA outpatient treatment reports 
received in April 2001 reflect that the veteran controlled 
back pain by use of a waterbed and a hot tub.   

The veteran underwent a VA compensation examination in May 
2001.  The physician reviewed the claims file.  During the 
May 2001 examination, the veteran reported daily back pain of 
4 on a 10-point scale with 8 on a severe day.  Cold weather 
and weather changes increased his back pain.  Prolonged 
sitting caused right leg numbness.  He reportedly 
discontinued pain medications, as they afforded no relief.  
He reported that at times he could do heavy work, such as 
move furniture, and at other times simply bending over was 
very painful.  He reported that he had no upper extremity 
numbness or bowel or bladder incontinence.  

The physician noted that 1998 X-rays showed minimal lordosis 
but then remarked that lordosis was normal.  There was no 
tenderness to palpation.  Range of motion of the lumbar spine 
was to 47 degrees in flexion with 70 degrees considered to be 
normal for this veteran.  Range of motion in extension was to 
14 degrees, with 15 degrees being normal.  Lateral flexion 
was to 15 degrees in each direction with 35 degrees being 
normal, and with rotation was to 32 degrees in each direction 
with 35 being normal.  Straight leg raising test was 
negative.  Deep tendon reflexes were normal and equal in the 
lower extremities.  Sensation to pinprick was normal.  There 
was no atrophy and motor strength was normal.  Range of 
motion of the upper and lower extremities was reported as 
being within functional limits and the veteran appeared to 
dress and undress with normal speed.  

The May 2001 assessment was chronic low back pain with no 
clinical sign of radiculopathy or myelopathy with diffuse 
degenerative disc disease and degenerative changes on X-ray 
in the lumbosacral spine.  X-rays also showed fusion 
(ankylosis) at L5-S1 due to degenerative disc disease and 
degenerative arthritis.  The physician remarked that this 
ankylosis would be considered to be "unfavorable" as it 
permanently reduced flexibility of the spine.  

The physician detected no weakened movement or incoordination 
of the lumbar spine and felt that the degenerative disc 
disease and degenerative arthritis would produce pain on 
heavy activity or with frequent bending and such pain would 
constitute additional functional impairment although not 
necessarily "excess fatigability."

In July 2003, the veteran underwent a VA orthopedic 
compensation examination.  The examiner reviewed the claims 
files.  The veteran reported back pain of 6 on a 10-point 
scale, with occasional sciatica down the right leg.  He 
reported increased back pain with sitting or driving long 
periods.  The lumbar spine flexed to 75 degrees and extended 
to 30 degrees.  Lateral bending was to 40 degrees.  The left 
L3 paraspinal area was tender to palpation.  The diagnosis 
was mild degenerative disease of the back with associated 
back pain.

According to an August 2003 outpatient treatment report, the 
veteran used non-steroidal anti-inflammatory drugs for pain 
when necessary.

In October 2003, the veteran underwent a VA orthopedic 
compensation of multiple joints.  The veteran indicated that 
his sciatic resolved several years ago.  The examiner, an 
orthopedic surgeon, noted that the veteran walked normally.  
The veteran did not report any instability, subluxation, or 
inflammatory arthritis.  Romberg's sign was negative (swaying 
of the body or falling when standing with the feet close 
together and eyes closed).  The veteran had an office job and 
his symptoms did not interfere with his work, except for 
inconvenience and pain.  The lower extremities had full 
strength.  Deep tendon reflexes were normal and equal in the 
patellae and Achilles.  Sensory examination was normal to 
light touch.  Straight leg raising test was negative.  
Waddell signs were negative.  The lumbar spine had only 60 
degrees of forward flexion, 10 degrees of extension, and 20 
degrees of lateral bending.  

In April 2004, the veteran reported that early in 2002 his 
joints began to hurt from his neck to his ankles.  He 
reported daily back pain for which he used a hot tub for an 
hour each day.  


 Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The rating schedule provides that arthritis due to trauma, 
substantiated by X-ray findings shall be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2003).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating and moderate limitation of motion warrants a 
20 percent rating. A 40 percent rating is assigned for severe 
limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Unfavorable ankylosis of the lumbar spine warrants a 50 
percent evaluation.  Favorable ankylosis of the lumbar spine 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).  Comparing the above symptoms 
with these criteria of the rating schedule, the Board notes 
that the maximum rating for unfavorable ankylosis has been 
assigned.  Thus, no further analysis under Diagnostic Code 
5289 is necessary.  

Diagnostic Code 5286 provides a 60 percent rating for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent rating is assigned for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type). 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2003)

A noncompensable rating is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent is 
assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.   A 
40 percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation on 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295. The Board notes that a 40 percent 
rating is the maximum rating available under Diagnostic Code 
5295.

Diagnostic Code 5293 (2001) provides a 40 percent disability 
rating for severe intervertebral disc syndrome with recurring 
attacks manifested by intermittent relief.  A 60 percent 
disability rating is appropriate with pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293.  Under the interim revised criteria of 
Diagnostic Code 5293intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Effective September 26, 2003, VA published additional rating 
criteria for various spine disabilities that in effect 
revised the rating criteria.  See 68 Fed. Reg. 51,454 (2003).  
Under the revised criteria, Diagnostic Code 5242 was created 
for degenerative arthritis of the spine, which is relevant to 
this case and must be considered.  The RO notified the 
veteran of these revised criteria in a December 2003 SSOC.  

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 50 
percent evaluation will be assigned of unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation 
will be assigned for unfavorable ankylosis of the entire 
spine (lesser ratings are available under Diagnostic Code 
5242 based only on limitation of motion of the thoracolumbar 
spine; these are not included because the maximum available 
is 30 percent, which is less than the rating currently 
assigned).  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(effective September 23, 2002) 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)   For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

The service-connected chronic low back strain, diffuse 
degenerative disc disease and degenerative change, with 
unfavorable ankylosis has been is manifested throughout the 
appeal period chiefly by limitation of motion of the lumbar 
spine in all planes, tenderness and pain that is exacerbated 
by activity.  The most recent VA examination showed 60 
degrees of forward flexion, 10 degrees of extension, and 20 
degrees of lateral bending.  However, the current 50 percent 
rating exceeds the rating for limitation of motion and for 
lumbosacral strain under Diagnostic Code 5295 (2002).  

Additionally, the recent VA examination showed that the 
veteran had no neurological complaints and the recent VA 
examinations show no significant neurological pathology.  
Additionally there is no evidence of incapacitating episodes 
caused by the low back disability having a total duration of 
at least 6 weeks.  Without current neurological findings the 
criteria for a rating in excess of 50 percent for 
intervertebral disc syndrome have not been met under the old 
and revised criteria.  Furthermore, the medical evidence does 
not show the presence of ankylosis involving the entire 
spine.  Accordingly a higher rating is not warranted under 
the old or revised rating criteria.  

With respect to the DeLuca factors, a physician detected no 
weakened movement or incoordination of the lumbar spine and 
felt that the degenerative disc disease and degenerative 
arthritis would produce pain on heavy activity or with 
frequent bending and such pain would constitute additional 
functional impairment although not necessarily "excess 
fatigability."  In October 2003, the veteran reportedly had 
an office job and his symptoms did not interfere with his 
work, except for inconvenience and pain.  In view of the 
range of motion findings the Board finds that the functional 
impairment caused by the pain is included in the current 
evaluation.  Accordingly a rating in excess of 50 percent is 
not warranted.  Additionally the evidence is not equipoise as 
to warrant the application of the benefit of the doubt rule.  
38 C.F.R. § 3.102 (2003)


ORDER

Entitlement to an increased evaluation for chronic low back 
strain, diffuse degenerative disc disease and degenerative 
change, with unfavorable ankylosis, currently rated as 50 
percent disabling, is denied.


REMAND

In June 1998, the veteran reported increased back pain 
radiating to the shoulders.  He requested service connection 
for shoulder pain.  In an April 1999 addendum, a VA examiner 
opined, "It is very unlikely for degenerative disc disease 
of the lumbar spine to cause any problem for shoulders."  
However the examiner did not indicate whether the low back 
disorder was aggravating the shoulder disorders.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  It is also unclear whether 
the examiner had the opportunity to review the claims folder.  
Crawford v. Brown, 5 Vet. App. 33, 36 (1993).

The veteran underwent a VA compensation examination in May 
2001.  The physician reported cervical spine degenerative 
disc disease and degenerative arthritis, but offered no 
etiology.  In April 2003, a VA nurse practitioner opined that 
the service-connected lower back arthritis "has spread to 
other joints" apparently referring to the veteran's painful 
neck, ankles, wrist, and knuckles.

Following an October 2003 VA orthopedic examination the 
physician opined that none of the changes of the joints was 
directly related to the lumbar spine condition.  However the 
examiner did not indicate whether the low back disorders were 
aggravating these joints.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  The physician added that if extensive military 
activity had caused the low back disability, then that same 
activity could have led to degenerative changes of the other 
joints.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should schedule the veteran 
for an examination with an orthopedist in 
order to determine the nature, severity, 
and etiology of any disability involving 
the cervical spine, shoulders, wrists, 
knuckles, ankles.  A detailed clinical 
history should be obtained.  The 
physician is asked to review the claims 
file and note that review in the report.  
All tests deemed necessary should be 
performed.   

Following the examination the examiner is 
requested to render opinions as to the 
following:  

a)  Whether it is as likely as not that 
any disability diagnosed involving the 
cervical spine, shoulders, wrists, 
knuckles, and ankles is related to 
service? 

b)  If no, whether it is as likely as not 
that the service connected low back 
disabilities caused or aggravate any 
disability involving the cervical spine, 
shoulders, wrists, knuckles, and ankles.  
The examiner should offer a complete 
rationale for any conclusion reached.  .

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudcate the veteran's claims.  
If the benefits sought remain denied, the 
veteran and his representative should be 
provided with an SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vets. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



